Do OA SN DBD A BB WwW BB &

Y NY NY KH YP VY BD WD ROR mm eee eS eB ea i
oO sa DO A FF WY BD SE GS DO wo A DN wT RF Ww ND ms ©

 

Be 3:17-cv-01118-BEN-BLM Document 291 Filed 05/22/19. PagelD.13962. Pagel of 22

FiLED

MAY 22 2019

 

 

 

 

CLERK US DISTRICT COURT
SOUTHERNAISTRICT OF CALIFORNIA
BY DEPUTY

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

WHITEWATER WEST INDUSTRIES, Case No.: 3:17-cv-01118-BEN-BLM

LTD., a Canadian corporation,
ORDER ON MOTIONS IN LIMINE

Plaintiff,
AND DAUBERT MOTION

V.

PACIFIC SURF DESIGNS, INC., a
Delaware corporation, and FLOW
SERVICES, INC., a California
corporation,

[Doe. Nos. 193, 194, 195, 196, 208.|

Defendants.

 

 

 

 

Plaintiff brings this action against Defendant Pacific Surf Designs, Inc. (“PSD”)
and Flow Services, Inc.’s (“FSI”) (collectively “Defendants”) for direct infringement of
Plaintiff's U.S. Patent No. 6,491,589 (the “’589 Patent”) issued on December 10, 2002.
Pursuant to 35 U.S.C. § 282, the ‘589 Patent is presumed to be valid. (Doc. No. 1 J 11.)
The ‘589 Patent is entitled “Mobile Water Ride Having Sluice Slide-Over Cover” and
relates “to a simulated wave water ride attraction having one or more flexible
nozzle/sluice covers for ensuring the safety of riders and lowering the risk of injury or

interference with ride operation. Jd. | 12.

3:17-cv-01118-BEN-BLM

 

 
Case 3:17-cv-01118-BEN-BLM Document 291 Filed 05/22/19 PagelD.13963 Page 2 of 22

y

co mA SH DH UA S& WH LP Ye

NY Me NY KB BD HY BD DO RD Re a a ea a a
on TO MN FEF WY NM FF DP O&O HS DR NH BY HH KF

 

 

On January 31, 2014, Surf Park and FlowRider Surf Ltd. (“FlowRider”) entered
into an Intellectual Property License Agreement conveying to FlowRider all substantial
rights to the ‘589 Patent, including the right to bring actions for infringement of the ‘589.
Patent. All of FlowRider’s rights to the ‘589 Patent were transferred to Whitewater
pursuant to January 31, 2014, Intellectual Property Sublicense Agreement and a February
1, 2016 amalgamation, in which FlowRider and Whitewater amalgamated as one
company in the name of Whitewater. By operation of Canadian law, on the date of the
amalgamation, all of FlowRider’s assets became the property of Whitewater.
Accordingly, Plaintiff Whitewater has independent standing to sue for infringement of
the ‘589 Patent. Jd. § 14.

Plaintiff alleges the ‘589 Patent includes 57 total claims, of which at least claims 1,
3, 13, 15-17, 24-27, 29-38, 41-43, 50, and 54-55 (the “Asserted Claims”) are infringed by
Defendants. Despite such awareness, Defendants willfully, deliberately, and
intentionally continued to engage in their infringing activities of the Asserted Claims.

In preparation for trial, the parties filed several motions in limine to exclude
evidence. The motions are fully briefed. The Court addresses each in turn,

LEGAL STANDARD

Rulings on motions in limine fall entirely within this Court’s discretion. United
States v. Bensimon, 172 F.3d 1121, 1127 (9th Cir. 1999) (citing Luce v. United States,
469 U.S. 38, 41-42 (1984)). Evidence is excluded on a motion in limine only if the
evidence is clearly inadmissible for any purpose. Fresenius Med. Care Holdings, Inc., v.
Baxter Int’l, Inc., No. C 03-1431 SBA (EDL), 2006 WL 1646113, at *3 (N.D. Cal. June
12, 2006). If evidence is not clearly inadmissible, evidentiary rulings should be deferred
until trial to allow questions of foundation, relevancy, and prejudice to be resolved in
context. See Bensimon, 172 F.3d at 1127 (when ruling on a motion in limine, a trial court
lacks access to all the facts from trial testimony). Denial of a motion in limine does not
mean that the evidence contemplated by the motion will be admitted at trial. Jd. Instead,

denial means that the court cannot, or should not, determine whether the evidence in

2
3:17-cv-01118-BEN-BLM

 

 

 
oO fF SD A FF WY Le

mm MB NB HB BD BR ORD RD RDO i i i i ea
os NO UO SF WY HF DS Oo wo HM RH nN BR ww! BB Se eG

 

 

CB 3:17-cv-01118-BEN-BLM Document 291 Filed 05/22/19 PagelD.13964 Page 3 of 22

question should be excluded before trial. /d.; see also McSherry v. City of Long Beach,
423 F.3d 1015, 1022 (9th Cir. 2005) (rulings on motions in limine are subject to change
when trial unfolds).

DISCUSSION
I. Plaintiff?s Motions in Limine

A. Motion No. 1—Bifurcate Inequitable Conduct from Jury Trial—Doc. No. 193.

In its Motion, the Plaintiff seeks to bifurcate the upcoming trial into two separate
parts: a jury trial on the issues of invalidity and infringement followed by a bench trial on
the issue of inequitable conduct. (Doc. No. 193 at 1.)

“Inequitable conduct is an equitable defense to patent infringement that, if proved,
bars enforcement of a patent.” Therasense, Inc, v. Becton, Dickinson & Co., 649 F.3d
1276, 1285 (Fed. Cir. 2011) (en banc.) “To prove inequitable conduct, the challenger
must show by clear and convincing evidence that the patent applicant (1) misrepresented
or omitted information material to patentability, and (2) did so with specific intent to
mislead or deceive the PTO.” Jn re Rosuvastatin Calcium Patent Litig. v. Aurobindo
Pharma Ltd, 703 F.3d 511, 519 (Fed. Cir. 2012). Materiality and intent are separate and
independent requirements. See Therasense, 649 F.3d at 1290 (“A district court should
not use a ‘sliding scale,’ where a weak showing of intent may be found sufficient based
on a strong showing of materiality, and vice versa.”).

The specific intent to deceive prong requires the accused infringer to prove “by
clear and convincing evidence that [1] the applicant knew of the reference, [2] knew it
was material, and [3] made a deliberate decision to withhold it.” Therasense, 649 F.3d at
1290. “[t]he materiality required to establish inequitable conduct is but-for materiality.”
Therasense, 649 F.3d at 1291; see also Ist Media, LLC v, Elec. Arts, Inc., 694 F.3d 1367,
1374 (Fed. Cir. 2012) “Moreover, [a] finding that the misrepresentation or omission
amounts to gross negligence or negligence under a ‘should have known’ standard does
not satisfy this intent requirement.”) (internal quotation marks omitted) (alteration in

original). A non-disclosed reference is material “if the PTO would not have allowed a

3
3:17-cv-01118-BEN-BLM

 

 

 
Cabe 3:17-cv-01118-BEN-BLM Document 291 Filed 05/22/19 PagelD.13965 Page 4 of 22

}

Oo CO NM OA MW BR WB PB me

NY NM MB NB BK BR BRD RD RDO Oe ea ea ea ea a a
oO sa A UH SF WY YY KF SOS Oo me HN OA OB Uwe UYU OS

 

 

claim had it been aware of the undisclosed prior art.” Therasense, 649 F.3d at 1291. A
non-disclosed reference that is cumulative of prior art properly before the patent
examiner is not material. See id. at 1294; Fujitsu Ltd. v. Tellabs Operations, Inc., 2012
WL 31333548, *2 (N.D. Ill. 2012).

The Federal Circuit has approved of the use of an advisory jury verdict on the issue
of inequitable conduct at the trial court’s discretion. See, e.g., Am. Calcar, Ine. v. Am.
Honda Motor Co., 651 F.3d 1318, 1332-36 (Fed. Cir. 2011) (discussing jury’s advisory
verdict on inequitable conduct); Duro-Last, Inc. v. Custom Seal, Inc., 321 F.3d 1098,
1110 (Fed. Cir. 2003) (“Inequitable conduct is equitable in nature and the trial court has
the obligation to resolve the underlying facts of materiality and intent. A trial court has
some discretion in choosing whether to submit special interrogatories to the jury
regarding the underlying facts.”) (internal citation omitted); Hebert v. Lisle Corp., 99
F.3d 1109, 1114 (Fed. Cir. 1996) (“There are a variety of ways in which the district court
may choose to handle the issue of inequitable conduct during a jury trial, as the Federal
Circuit has recognized. Some courts have reserved the entire issue of inequitable conduct
unto themselves; some have submitted special interrogatories to the jury on the facts of
materiality and intent; and some have instructed the jury to find and weigh the facts of
materiality and intent and decide the ultimate question of inequitable conduct, as in the
case at bar.”); see also Duhn Oil Tool, Inc. v. Cooper Cameron Corp., 818 F. Supp. 2d
1193, 1228 (E.D. Cal. 2011) (allowing the jury to return an advisory verdict on
materiality and intent). Here, the Court will seek an advisory verdict as to both the intent
to deceive and materiality prongs of the inequitable conduct analysis.

In arguing for bifurcation, Plaintiff asserts that putting inequitable conduct to the
jury is prejudicial and would “distract and confuse the jury with salacious allegations of
alleged misconduct rather than decide the straightforward infringement and invalidity
issues before them.” (Doc. No. 193-1 at 1.) The Court disagrees.

In deciding whether to bifurcate a trial, the court considers judicial resources

required for such bifurcation, including a coherent presentation of the facts to the jury

4
3:17-cv-01118-BEN-BLM

 

 
oe AO SI DO ON BP WH WH

Re B&B KB NM BR BD NY RD ORO ee ee ea ea ea a a
aon nn fF WY KF DOO dT DR A BRB WH LH SH oO

 

 

Case 3:17-cv-01118-BEN-BLM Document 291 Filed 05/22/19 PagelD.13966 Page 5 of 22

and duplication of evidence. See Fresenius Medical Care Holdings, Inc. v. Baxter Inter.
inc., 2006 WL 1646108, *3 (N.D. Cal. 2006) (“{T]he Court does not find that bifurcating
the trial would conserve judicial resources, as it would require the parties to present the
same evidence and many of the same witnesses to the bench at the conclusion of the
trial.”); Transclean Corp. v. Bridgewood Services, Inc., 101 F. Supp. 2d 788, 792 (D.
Minn. 2000) (“Moreover, we have a considerable concern that a bifurcation of the
inequitable conduct issue will artificially balkanize the evidence in such a way as to
impede a coherent presentation of the facts to the Jury, and result in a considerable
amount of duplicate testimony. The Jury will be introduced, by one or both parties, to the
patent application process, and we think it to be an inadvisable use of judicial resources
to segregate certain factual issues, which may require the recalling of witnesses, for a
separate evidentiary Hearing to the Court.”); see also Calmar, Inc. v. Emson Research,
850 F. Supp. 861, 865 (C.D. Cal. 1994) (“Pursuant to Fed. R. Civ. P. 42(b), the court in
furtherance of convenience or to avoid prejudice or when separate trials will be
conducive to expedition and economy may order a separate trial of any separate issue.
The decision as to whether to bifurcate a trial rests with the sound discretion of the trial
court. Motions to bifurcate are to be granted on a case by case basis only when the
separation will result in judicial economy and will not unduly prejudice any party.
Factors to be considered when ruling on a Fed. R. Civ. P. 42(b) motion include the
complexity of issues, factual proof, risk of jury confusion, the difference between the
separated issues, the chance that separation will lead to economy in discovery and, the
possibility that the first trial may be dispositive of the case.”) (internal quotation marks
and citations omitted).

Under Rule 42 of the Federal Rules of Civil Procedure, the court may bifurcate a
trial for the convenience of the court and the parties, to avoid prejudice, and to expedite
and economize the trial process. Fed, R. Civ. P. 42(b). Under Rule 42(b), a district court
has broad discretion to bifurcate as part of its trial management. Gardco Mfg., Inc. v.

Herst Lighting, 820 F.2d 1209, 1212 (Fed. Cir. 1987).

5
3:17-cv-01118-BEN-BLM

 

 

 
Co Oo SN DN OH FPF WHY FB

NM NM NH NH BD BD WR RD RD Oe ee a a ea a a
oO ND HH FR WY HY B= SG Owe HD DH A BR BW YF Oo

 

 

Cake 3:17-cv-01118-BEN-BLM Document 291 Filed 05/22/19 PagelD.13967 Page 6 of 22

Here, Defendants have shown that there is a substantial overlap of evidence as to
Plaintiff's claim of infringement and Defendants’ asserted defenses. (Doc. No. 216 at 4.)
Notably, “the expiration and revival of the ‘589 patent affects not only Defendants’
inequitable conduct defense but also the issue of damages and Defendants’ other
equitable defenses.” Jd. at 6. Moreover, “the inequitable conduct evidence .... will
overlap with Plaintiffs assertion that Defendants’ infringement was willful.” Jd. at 7.

Under the circumstances, the Court is not persuaded that bifurcating the trial would
conserve judicial resources, as it would require the parties to present duplicative evidence
to the bench at the conclusion of the jury trial. See Fresenius, 2006 WL 1646108, *2-3
(declining to bifurcate inequitable conduct defense where jury already determining
validity of patents at issue).

Finally, Plaintiff has not demonstrated that it would be prejudiced if the trial was
not bifurcated. See, generally, Doc. No. 231 at 2-8. At first glance, the Plaintiff's Reply
appears to refute Defendants’ contentions regarding substantial overlapping evidence.
However, closer examination reveals the Plaintiff's analysis fails to fully address the
Defendants’ arguments. Instead, Plaintiff relies on conjecture and blanket assertions of
unsurmountable prejudice it will sustain without bifurcation. Jd. Despite Plaintiff's
claims, the Court notes that most any risk of prejudice can be mitigated using a jury
instruction or interrogatory which is thereby presented to the jury as part of a special
verdict form. See Transclean, 101 F. Supp. 2d at 792 (limiting jury’s fact-finding by
specific interrogatories and jury instructions and concluding that risk that the jury’s
findings on the merits of plaintiff's adjoining legal claims will be based upon evidence of
inequitable conduct seems inappreciable). Such is the case in this matter.

Thus, Plaintiff's proposal would not outweigh bifurcation’s disruptive effect;
instead, bifurcation will result in unnecessary delay and complication. Accordingly, the
Court DECLINES to bifurcate the trial and DENIES Plaintiff's Motion in Limine No. 1.
Hf
Hf

3:17-cv-01118-BEN-BLM

 

 
co © ~~ OBO HH BR W BP =

Sy NM NY NM NY BD RD ND RO ey Re ee a a
aon DH we FEF WY KF SD CO Oo HS HR A BR HY BD HH oo

 

 

cipe 3:17-cv-01118-BEN-BLM Document 291 Filed 05/22/19 PagelD.13968 Page 7 of 22

 

B. Motion No. 2-Exclude Argument, Testimony or Evidence Regarding Prior
Lawsuits Involving the ‘589 Patent-Doc. No. 194.

In its Motion, Plaintiff seeks to exclude any argument, testimony, or evidence
relating to the dismissal without prejudice of Flowrider Surf, Ltd., et al. vs. Pacific Surf
Designs, Inc., No. 15-01879 (the “Fiowrider Action”). (Doc. No. 194 at 1.) Plaintiff
argues that evidence relating to the prior ‘589 Patent litigation is not only settled, but it
also is irrelevant to this action and would only serve to confuse the jury and prejudice
Plaintiff if allowed to be admitted. /d.

Defendants seek to admit evidence arising from four years of ‘589 Patent litigation
to illustrate Plaintiff's numerous misrepresentations and intentional misconduct directed
towards interfering with Defendants’ business activities. (See generally Doc. No. 217.)

Here, Defendants acknowledge evidence of the ‘589 Patent litigation would likely
“put doubt in the minds of the jury as to the merits of the current case.” Jd. at 1. Such
would likely have a significant improper influence on the jury’s determination of the
issues in this case. Moreover, it would only serve to complicate the issues and confuse
the jury. Thus, the prejudicial potential of this evidence outweighs the probative value it

may have. Accordingly, the Court GRANTS Plaintiff's Motion in Limine No. 2.

C. Motion No. 3-Exclude Argument, Testimony or Evidence Regarding the
‘016 Patent-Doc. No. 195.

 

In its Motion, Plaintiff seeks to exclude any argument, testimony, or evidence
relating to “U.S. Patent No. 8,088,016 (the “’016 Patent”) and any related litigation.”
(Doc. No. 195 at 1.) Plaintiff contends the ‘016 Patent has no bearing on the current
litigation and its introduction “would be unduly prejudicial and confuse the jury.” Jd.

Defendants contend that the claims regarding the ‘016 Patent arise from the same
“common factual nucleus of operative fact” as the ‘589 Patent. (See Doc. No. 223) Asa
result, “evidence relating to the ‘016 Patent is highly probative of and necessarily
entangled with, the damages issues in this case” thereby making it admissible and

necessary to the presentation of Defendants’ case. Jd. at 2.

7
3:17-ev-01118-BEN-BLM

 

 

 
eo Co SO A BP WW Ne

NS MM NH NB BR BR BRD OND ORD mm ae ea ea a i
os DBD oO Se WwW YP KF OD 6B wo HN KR A BR WwW YH Oo

 

 

Cdlse 3:17-cv-01118-BEN-BLM Document 291 Filed 05/22/19 PagelD.13969 Page 8 of 22

As of now, the Court has not been provided with enough evidentiary context to
evaluate the probative value and relevance. Accordingly, the Court DENIES Plaintiff's
Motion in Limine No. 3.

D. Motion No. 4-Exclude Argument, Testimony or Evidence Regarding the

Arbitration Between Plaintiff and Wave Loch, LLC-Doc. No. 196.

In its Motion, the Plaintiff seeks to exclude any argument, testimony, or evidence
relating to the Wave Loch Arbitration. Plaintiff contends the evidence is not only
irrelevant, Magistrate Judge Barbara Major rejected the Defendants’ argument in the
related FlowRider Action, “finding that the discovery sought by Defendants related to the
Wave Loch Arbitration was not relevant, even under the broad ‘relevance’ standard that
applies for discovery purposes.” Moreover, Plaintiff contends its admittance would also
complicate the proceedings and confuse the jury. (Doc. No. 196 at 4.)

Defendants argue the limited discovery was completed during the FlowRider
action and its admittance is appropriate since it is highly relevant to the issues in this
case. Specifically, Defendants assert the evidence would show that Plaintiff's counsel
engaged in inequitable conduct, that Mr. Lochtefeld’s credibility is questionable, and Dr.
Vigil’s rejection of FlowRider Surf, Ltd.’s 2014 License as Not “Comparable” is subject
to dispute. (Doc. No. 220 at 3-6.)

Here, given that Magistrate Judge Major previously denied admitting this same
evidence and the limited information presented by Defendants to refute Plaintiff's call for
its exclusion, the Court finds the evidence should be excluded at this time. However,
should the issue arise during trial, the Defendants may request the Court reconsider its
holding. Accordingly, the Court GRANTS Plaintiff’s Motion in Limine No. 4.

II. Defendants’ Daubert Motion and Motion in Limine
A. Daubert Motion and Motion in Limine, Exclude Expert Opinions-Doc.
No, 208.
Defendants seek to exclude Plaintiff's expert witnesses oral or written testimony

and expert reports for the following reasons: (a) Plaintiff's failure to present proper

8
3:17-cv-01118-BEN-BLM

 

 
Oo co WA WW BF WY bw =

NS BM B&B BS BR RD BRR ORD ORO ea ea ea a i
Oo ND OH FSF WY NY KF OD CO OO HDR A BB WY HM KF |

ASe 3:17-cv-01118-BEN-BLM Document 291 Filed 05/22/19 PagelD.13970 Page 9 of 22

evidence of a causal nexus to support their claim for injunctive relief, (b) Plaintiff's
experts’ belated and undisclosed opinions on PSD’s ability to design around the ‘589
Patent; (c) Plaintiff's technical expert's failure to properly analyze or disclose the basis
for his opinions regarding infringement under Section 271 (f); (d) Plaintiff's technical
expert’s failure to properly disclose or apply the claim constructions upon which his
infringement and validity opinions are based, (e) Plaintiff's damages expert's parroting
of the opinions of others and arrival at a form of royalty (lump sum) that is unsupported
by any evidence; and (f) Plaintiff’s inequitable conduct expert’s speculation about the
content of communications that have been withheld as privileged. (Doc. No. 208 at 1.)

Plaintiff argues that it's experts’ testimony is reliable and rebuts Defendants
| grounds for excluding their testimony. (Doc. No. 212 at 1-2.) The Court addresses each
of the arguments below.

(a) Plaintiff's failure to present proper evidence of a causal nexus to support their claim
for injunctive relief.

Defendants seek an order excluding the testimony of Plaintiff's experts from
offering evidence of a causal nexus because neither of its experts demonstrates a link
between PSD’s allegedly infringing ride sales and incorporation of the supposedly
patented nozzle cover feature. (Doc. No. 208 at 3.) Thus, Plaintiff has provided no
reliable, admissible evidence that PSD’s customers purchased the allegedly infringing
rides because of the allegedly patented nozzle flaps, and its experts’ opinions on those
issues should be excluded. /d. at 6.

Plaintiff contends that its experts are permitted to opine on the “causal nexus”
between Defendants’ infringing products and product sales. (Doc. No. 212 at 1.) The
law is clear that direct evidence of customer desire is not required to demonstrate a causal
nexus. Id.

| In situations such as this where the trial judge is called upon to determine the
validity of a party’s expert testimony, the Court applies Federal Rule of Evidence 702 to

ensure that specialized and technical evidence is “not only relevant but reliable.”

9
3:17-cv-01118-BEN-BLM

 

 

 

 

 
0 Oo ND DH MH BF WY bp &

Nm BR BR BO BD BD BRD BRD ODO Oe ee i ea a ae
oo sa DO ON SP WY YY KH DOD CO Se +S HR A BR WwW KF oO

 

 

Cate 3:17-cv-01118-BEN-BLM Document 291 Filed 05/22/19 PagelD.13971 Page 10 of 22

Daubert v. Merrell Dow Pharms. Inc., 509 U.S. 579, 589 & n.7 (1993); accord Kumho
Tire Co. Ltd. v. Carmichael, 526 U.S. 137, 147 (1999) (Daubert imposes a special
“gatekeeping obligation” on trial judge.)

Thus, a witness who is “qualified as an expert by knowledge, skill, experience,
training, or education” may testify “in the form of an opinion” where:

(a) the expert’s scientific, technical, or other specialized knowledge will help the

trier of fact to understand the evidence or to determine a fact in issue;

(b) the testimony is based on sufficient facts or data;

(c) the testimony is the product of reliable principles and methods; and

(d) the expert has reliably applied the principles and methods to the facts of the

case.

Fed. R. Evid. 702.

Expert testimony is admissible under Rule 702 if it is both relevant and reliable.
See Daubert, 509 US, at 589; see also Primiano v. Cook, 598 F.3d 558, 564 (9th Cir.
2010) (“The requirement that the opinion testimony assists the trier of fact goes primarily
to relevance.”) (internal quotation marks omitted).

Under the reliability requirement, the expert testimony must “ha[ve] a reliable
basis in the knowledge and experience of the relevant discipline.” Primiano, 598 F.3d at
565. To ensure reliability, the court must “assess the [expert’s] reasoning or
methodology, using as appropriate such criteria as testability, publication in peer-
reviewed literature, and general acceptance.” Jd. at 564. These factors are “helpful, not
definitive,” and a court has the discretion to decide how to test reliability “based on the
particular circumstances of the particular case.” Jd. (internal quotation marks and
footnotes omitted). “When evaluating specialized or technical expert opinion testimony,
the relevant reliability concerns may focus upon personal knowledge or experience.” |
United States v. Sandoval-Mendoza, 472 F.3d 645, 655 (9th Cir. 2006).

The inquiry into the admissibility of expert testimony is “a flexible one” where

“[s]haky but admissible evidence is to be attacked by cross-examination, contrary

10
3:17-cv-01118-BEN-BLM

 

 
Oo SO Ss DO MN F&F WW HB =

BS BO BR BD BRD OND BRD OD RO mes ea ea ee
ao sa DH OH FF WH HY FE CGS oO wm Hs DH Oo BR DB YY K&B oO

Cai

 

se 3:17-cv-01118-BEN-BLM Document 291 Filed 05/22/19 PagelD.13972 Page 11 of 22

evidence, and attention to the burden of proof, not exclusion.” Primiano, 598 F.3d at
564. “When the methodology is sound, and the evidence relied upon sufficiently related
to the case at hand, disputes about the degree of relevance or accuracy (above this
minimum threshold) may go to the testimony’s weight, but not its admissibility.” i4i Ltd.
P’ship v. Microsoft Corp., 598 F.3d 831, 852 (Fed. Cir. 2010). The burden is on the
proponent of the expert testimony to show, by a preponderance of the evidence, that the
admissibility requirements are satisfied. Lust By & Through Lust v. Merrell Dow
Pharm., Inc., 89 F.3d 594, 598 (9th Cir. 1996); see also Fed. R. Evid. 702 advisory
committee’s notes,

(i) Dr. Stevick

First, Defendants argue Dr. Stevick’s testimony is not relevant to determining
whether “the nozzle cover in PSD’s rides drives customer demand” because Dr. Stevick
did not include the reasons why PSD’s customers purchased their water rides in his
report.’ (Doc. No 208 at 3.) Dr. Stevick’s analysis does, however, include responses
covering the purported advantages of the ‘589 Patent. (Doc. No. 208 at 4.) Thus,
Defendants proclaim Dr. Stevick’s analysis has no bearing on whether there is a causal
nexus between PSD’s allegedly infringing ride sales and incorporation of the supposedly
patented nozzle cover feature. (Doc. No. 208 at 3.)

Next, Defendants contend that the consumer statements utilized by Dr. Stevick to
conduct his analysis are irrelevant and self-serving since they do not directly address why
the respondents purchased their rides. /d. E.g., the fact a consumer may have been less
likely to purchase a ride lacking the improvements of ‘589 Patent is relevant to

establishing what are motivating factors for some purchasers of PSD rides.”

 

1 Dr. Stevick did not analyze the reasons why PSD’s customers purchased their rides
believing the topic lay “outside the scope” of his report. (Doc. No 208 at 3.)

2 “During his deposition, Dr. Stevick speculated that, based on his opinion that

PSD’s rides infringe, the allegedly infringing features in those rides must impact
customer purchasing decisions.” (Doc. No. 208 at 3-4.)

lI
3:17-cv-01118-BEN-BEM |

 

 

 
CoC fo SO UO BRB WH Le

—
oS

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Cals

 

se 3:17-cv-01118-BEN-BLM Document 291 Filed 05/22/19 PagelD.13973 Page 12 of 22

Here, Defendants raise valid criticisms of Dr. Stevick’s analysis, however,
challenges to survey methodology generally go to the weight afforded, not admissibility.
(See Wendt v. Host Int'l, Inc., 125 F.3d 806, 814 (9th Cir. 1997). In this case, Plaintiff
provides reasonable justifications to refute the criticisms raised by Defendants.
Specifically, Plaintiff argues “direct evidence of customer decisions” is not required or
necessary to establish a causal nexus. See Polara Eng’g, Inc. v. Campbell Co., 237 F.
Supp. 3d 956, 988 (C.D. Cal. 2017) reversed on other grounds, 894 F.3d 1339 (Fed. Cir.
2018) (granting injunction without direct evidence of customer preference where parties
were direct competitors and defendant developed its infringing product to compete with
the plaintiff's product). Moreover, Defendants’ critiques can be effectively addressed
through cross-examination. See also Freeland v. Iridium World Comme’ns., Ltd., 545 F.
Supp. 2d 59, 88 (D.D.C. 2008) (“Motorola may cross-examine Saunders about the factual
basis of his opinions, but its disagreements with that factual basis does not affect the
testimony’s admissibility.”) Thus, in this case, Dr. Stevick’s opinions need not be based
on direct customer information to be admissible.

Finally, Defendants argue that Dr. Stevick’s opinion is unreliable and should be
excluded because it is based on speculation.? (Doc. No. 208 at 4.) Nonetheless, Dr.
Stevick, utilizing fundamental engineering principles, opined that the ‘589 Patent offers
benefits that consumers of water ride attractions prefer over those “that did not use the
‘589 nozzle covers.” (Doc. No. 212 at 5.) Thus, Dr. Stevick’s conclusion supports a

finding of a causal nexus between PSD’s sales and the patented nozzle cover feature of

the ‘589 Patent.

 

3 The fact that Dr. Stevick conducted no independent analysis regarding whether the
patented invention led to the advantages claimed or whether those advantages were
demanded by PSD’s customers would appear to confirm Defendants contentions. Jd. at

3.

12
3:17-cv-01118-BEN-BLM

 

 

 
Oo fo “DN A BP WD Be

NM BH HN BH 8B BY BRD RD ORDO me ee eR ea ea ee
oo ss DH UW BP WY NY KH OD OO wo HS DH A BB WwW WY KS |

Cag

 

 

Be 3:17-cv-01118-BEN-BLM Document 291 Filed 05/22/19 PagelD.13974 Page 13 of 22

Accordingly, because the Court finds that Dr. Stevick’s analysis is based on
sufficiently reliable methodology and that he bears the necessary qualifications to offer
his intended testimony, Defendants Motion as to Dr. Stevick is DENIED.

(ii) Dr. Vigil

Likewise, Defendants argue the opinion and expert report of Dr. Vigil, Plaintiff's
damages expert should be excluded. First, Defendants contend that Dr. Vigil’s failed to
properly disclose his causal nexis opinion in his expert report. (Doc. No. 208 at 4.)
Despite the procedural defect, Dr. Vigil’s opinion is still not relevant to this case because
he relied exclusively on the opinions in Dr. Stevick’s report which merely adopted,
without analysis, the self-serving statements in the ‘589 Patent about the purported
advantages of the patented invention in developing his opinion.* Jd. The Court
disagrees.

Contrary to Defendants’ assertion, Dr. Vigil, developed his opinion by applying his
understanding of economic principles to the evidence derived from testimony and
communications of Whitewater representatives and Dr. Stevick’s report for issues
requiring a technical background to analyze. (Doc. No. 212 at 6.) Since an expert cannot
be an expert in all fields, it is common for experts, such as Dr. Vigil to rely on the report
of other experts for background information outside their field of expertise. In this case,
Dr. Stevick provides Dr. Vigil with technical background information relevant to the
development of Dr. Vigil’s opinion of the benefits enabled by the ‘589 Patent. Thus, Dr.
Vigil opinion and report are relevant.

Dr. Vigil’s report is also reliable because it was well-founded, relevant and limited

to analysis in Dr. Vigil’s specific field of expertise. Jd. Thus, it is also reliable.

 

4 Defendants contend that his expert report does not even mention causal nexus once
in 180 pages. Id.

13
3:17-cv-G1 1 18-BEN-BLM

 

 
Ca

Co So sD A BF WwW Ne

Nm NM HY BP Bw YY BD NR ORD ee ea ea i i
oO sa Dw FW HO KF CO DBD Ha DH nH BR WY NY YF Oo

 

 

be 3:17-cv-01118-BEN-BLM Document 291 Filed 05/22/19 PagelD.13975 Page 14 of 22

Accordingly, because the Court finds Dr. Vigil’s analysis is based on sufficiently
reliable methodology and he bears the necessary qualifications to offer his intended
testimony, Defendants Motion as to Dr. Vigil is DENIED.

(b) Plaintiff's belated and undisclosed opinions on PSD's ability to design around the
‘589 Patent.

Defendant contends that Plaintiff's experts should be precluded from offering
opinions of PSD’s ability to design around the ‘589 Patent. (Doc. No. 208 at 6.)
Specifically, Defendants contend that they timely disclosed the expert opinion of Richard
Alleshouse which indicated that if PSD’s current version of its nozzle flap was found to
infringe the ‘589 Patent, PSD could design around the patent by either: (1) retrofitting the
existing nozzle flap design “by welding the existing hinge [to which the nozzle flap is
connected] so that it does not move” or (2) “replacing the hinge with a fixed connection
such as a curved or angled fixed plate.” Jd. However, neither Plaintiff's technical expert,
Dr. Stevick, nor its damages expert, Dr. Vigil, addressed Mr. Alleshouse’s design-around
opinions in their reports. Jd.

Plaintiff argues that Defendants’ efforts to exclude opinions and testimony
regarding Defendants’ failed efforts to design around the ‘589 Patent are based on
flagrant mischaracterizations of the opinions and testimony of Dr’s Stevick and Vigil.
(Doc. No, 212 at 1.) The actual opinions and testimony do not support exclusion. Jd.

First, Plaintiff contends that Dr. Stevick opined during his deposition that PSD’s
existing accused rides meet the “flexible tongue” limitation because the hinge component
allows the flap to “flex [] quite a bit.” (Doc. No. 208 at 6.) When Dr. Stevick was
presented with a nozzle flap utilizing a steel plate that was fixed, opposed to on a hinge
(as described in Mr. Alleshouse’s proposed design-around), Dr. Stevick refused to offer
an opinion to Defendants counsel’s inquiry of whether the fixed steel plate meet the
limitations of the ‘589 Patent. /d. Specifically, Dr. Stevick refused to offer a response

because it lay outside the topic he was prepared to talk about. /d. Experts cannot testify

14
3:17-cv-01 118-BEN-BLM

 

 

 
Cag

Do fo WY DA UW BR WH BB BS

Be BM Bw bo BR BRO BD RD RD OR w— mee ee Oe ee ee
oo ss DBD ww FF WwW LP KF CF OBO oOo HN DH NH BR BH HB YS oO

 

be 3:17-cv-01118-BEN-BLM Document 291 Filed 05/22/19 PagelD.13976 Page 15 of 22

on matters not disclosed in their expert report or deposition. Siemens Med. Sols. USA,
Inc. v, Saint-Gobain Ceramics & Plastics, Inc., 637 F.3d 1269, 1286 (Fed. Cir. 2011).

Plaintiffs argue that Dr. Stevick clearly and repeatedly rejected the viability of
Defendants’ proposed design around. (Doc. No. 212 at 7-8.) When Defendants didn’t
get the answer they wanted, they took a different approach and presented “Dr. Stevick
with a design document that was not produced in discovery or provided as part of Mr.
Alleshouse’s “expert” disclosure, of a diagram purporting to depict a design around
concept for a “rigid” nozzle flap. Id. “Dr. Stevick again rejected Defendants’ diagram as
a valid design around, explaining that, as depicted, ‘nothing is that rigid, and it’s going to
flex.’” Id. When Dr. Stevick refused to “speculate” about what flexibility would be
permitted to avoid infringement of the ‘589 Patent, Defendants took his refusal as further
evidence of his failure to provide a response.

Here, the record is clear Dr. Stevick did not provide any opinion about PSD’s
proposed design-around until his deposition. However, at the deposition, he provided
enough responses to the questions he was able to answer. The Court finds that Dr.
Stevick did provide opinion and testimony that was within the scope of his expertise as a
technical expert at his deposition. The fact that Dr. Stevick refused to answer questions
he felt were improper or outside the scope of his expertise can be discussed on cross-
examination as this addresses the weight of his opinion, not its admissibility.

Second, as to Dr. Vigil’s opinions, Defendant contends that Dr. Vigil
acknowledged that he does not have the relevant technical expertise to offer, and
therefore is not offering, any technical opinions in this case. (Doc. No. 208 at 7.) Dr.
Vigil is unqualified to offer an opinion on whether PSD’s proposed design-around for the
‘589 patent is feasible or would be an acceptable, non-infringing alternative to the
accused products.

Plaintiff argues that Dr. Vigil’s opinion and testimony was well within the bounds
of his expert field of study. Specifically, he “does not provide, or attempt to provide, any
opinion on the technical feasibility of Defendants’ proposed design around” and instead

13
3:17-cv-01118-BEN-BLM

 

 

 
oO DH sD OH FF WH He

NN NM KB MB BR BH BD RD ORDO Re ee ea ea ea ee
Oo aN DBD HH SF WD HY KF OD OO WwW HS DH A BH Bw KS

Ca

 

 

ke 3:17-cv-01118-BEN-BLM Document 291 Filed 05/22/19 PagelD.13977 Page 16 of 22

“opines as to the economic aspects of that proposed design around.” (Doc. No. 212 at 9.)
Moreover, he did not “opine that Defendants’ design around was not feasible because it
was not implemented”, but because “Defendants’ failure to implement their proposed
design-around is evidence that the design around option may not be as easy, inexpensive,
or acceptable as Defendants claim. Id.

The Court finds that Dr. Vigil’s opinion and testimony was well within the scope
of his expertise as a damage’s expert. Plaintiff was entitled to rely on Dr. Vigil’s expert
opinion. Apple Inc. v. Motorola Inc., 757 F.3d 1286, 1321 (Fed. Cir. 2014) (“Consistent
with Rule 703, patent damages experts often rely on technical expertise outside of their
field when evaluating design around options or valuing the importance of the specific,
infringing features in a complex device.”). Moreover, Defendants’ argument that Dr.
Vigil is “unqualified to offer an opinion on whether PSD’s proposed design-around for
the ‘589 patent is feasible or would be an acceptable, non-infringing alternative to the
accused products” can be discussed on cross-examination as this addresses the weight of
his opinion, not its admissibility. Thus, Defendants’ challenges are premature and
inappropriate for Rule 702 gatekeeping purposes.

Accordingly, the Court DENIES Defendants’ Daubert Motion to exclude the
opinion and testimony of Plaintiff's technical expert Dr. Stevick and Damages expert, Dr.
Vigil.

(c) Plaintiff's technical expert’s failure to properly analyze or disclose the basis for his
opinions regarding infringement under Section 271 (f).

Defendants seek to exclude Dr. Stevick’s testimony on the alleged infringement as
unreliable. (Doc. No. 208 at 9.) To prove that PSD’s foreign ride sales infringed the
‘589 Patent under 35 U.S.C. § 271(f), Plaintiff must show that PSD “supplie[d] or
cause[d] to be supplied in or from the United States” either “all or a substantial portion
of the components of a patented invention” (under subsection 1) or “any component of a

patented invention that is especially made or especially adapted for use in the invention

16
3:17-cv-01118-BEN-BLM

 

 
Oo OO YO WNW B&B WwW BB

Me BM Bw BO BK BRO BRD BRD ORD Ow Oe ei i
oo sa DH TA SP WH BY KB OCS Ow KH HR A BP OH OY SE

Cay

 

 

se 3:17-cv-01118-BEN-BLM Document 291 Filed 05/22/19 PagelD.13978 Page 17 of 22

and not a staple article or commodity of commerce suitable for substantial non-infringing
use” (under subsection 2). 35 U.S.C, § 271(f). Jd.

Plaintiff contends that Dr. Stevick’s opinions regarding Defendants’ export of
components from the U.S. for use in infringing foreign installations are properly based on
Dr. Stevick’s application of his own extensive engineering experience to Defendants’
drawings and other documents depicting Defendants’ products. (Doc. No. 212 at 1.)

The Court disagrees with Defendants. Plaintiff's reliance on Dr. Stevick’s opinion
to prove that PSD’s foreign ride sales infringed the ‘589 Patent under 35 U.S.C. § 271(f)
is permissible. Here, Dr. Stevick’s opinion that ride materials were fabricated for the
specific purpose of constructing Defendants’ infringing rides is a relevant fact that
supports Plaintiff's argument that Defendants’ products infringe by meeting the standards
of Section 271(f). Any challenge that Defendants may have to Plaintiff's use of Dr.
Stevick’s opinion here goes to the weight, not the admissibility of Dr. Stevick’s
testimony.

Accordingly, the Court DENTES Defendants’ Daubert Motion as to Dr. Stevick’s
opinion and testimony.

(d) Plaintiff's technical expert’s failure to properly disclose or apply the claim
constructions upon which his infringement and validity opinions are based.

Defendants seek to exclude the opinion of Dr. Stevick, Plaintiff's technical expert
for infringement and invalidity for his use of undisclosed claim constructions in his
analysis (in the context of the ‘589 Patent) which he either was unwilling or unable to

explain.> (Doc. No. 208 at 11.) Defendants allege Dr. Stevick’s actions violated

 

° Defendants contend that “Dr. Stevick’s claim construction-based opinions must be
excluded” because “he refused to disclose the constructions of the terms he applied.”
(Doc. No. 208 at 11.) When construing patent claims, a court considers the literal
language of the claim, the patent specification, and the prosecution history. Markman v.
Westview Instruments, Inc., 52 F.3d 967, 977-80 (Fed. Cir. 1995) (en banc), aff'd, 517
U.S. 370 (1996). Of these sources, “the specification is always highly relevant to the

17
3:17-cv-01118-BEN-BLM

 

 
0 OID nA Bw wp

Ny NM BR BR BR BRD BD BRD Rm OO i i a eo
oOo 4 BD WwW fF WwW NY &§ CD HO DO sD tA BR WwW BB KF CO

Cag

 

be 3:17-cv-01118-BEN-BLM Document 291 Filed 05/22/19 PagelD.13979 Page 18 of 22

fundamental rules of claim construction. Jd. Thus, Defendants move to exclude Dr.
Stevick’s opinion, expert report, and deposition testimony in this matter.® (See Doc. No.
208 at 11-14.)

Plaintiff disputes Defendants’ position contending that Dr. Stevick applied clearly
disclosed and reliable claim construction methodology in his analysis. (Doc. No. 212 at
1.) Furthermore, Plaintiff contends that Defendants’ arguments are merely based on
misrepresentations of Dr. Stevick’s opinion and testimony. Jd.

The Court rejects Defendants’ arguments finding, instead, that Dr. Stevick applied
and disclosed the appropriate construction terms to the opinions contained in his analysis.
See Id. at 14-18. Moreover, Dr. Stevick’s report not only defined the individual terms in
accordance with the Courts prior Claim Construction Order, it elaborated on the
definition of certain terms like “Flexible tongue,” “coverage,” and “flexible” to ensure it

was clear why the term was construed in the manner it was, and its effect on the ‘589

 

claim construction analysis. Usually, it is the single best guide to the meaning of a
disputed term.” Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc)
(internal quotation marks omitted). “[T]he words of a claim are generally given their
ordinary and customary meaning. ... [Which is] the meaning that the term would have to
a person of ordinary skill in the art in question at the time of the invention, i.e., as of the
effective filing date of the patent application.” /d. at 1312-13 (internal quotation marks
and citations omitted). “T]he ordinary meaning of a claim term is its meaning to [an]
ordinary artisan after reading the entire patent.” /d. at 1321 (internal quotation marks
omitted). :

6 Defendants move to exclude Dr. Stevick’s opinion, expert report, and deposition
testimony on the following four grounds: (1) refusing to disclose the constructions of the
terms he applied to claim construction opinions in his analysis (See Claar v. Burlington
Norther R. Co., 29 F.3d 499, 502 (9th Cir. 1994)); (2) applying an inappropriate
construction of the term “flexible” to the nozzle cover “including a flexible tongue”
thereby effectively rendering the term meaningless; (3) improperly interpreting the claim
terms by looking to the accused products, as evidenced by his construction of the
“flexible tongue which is biased downward against the flow of water ...” limitation; and
(4) using import limitations based on preferred embodiments from the ‘598 patent claim
specification for his definition of “mobile,” and the requirement of a rideable area beyond
the nozzle cover that is not reflected in claim 1. (See Doc. No. 208 at 11-14.)

18
3:17-cv-01118-BEN-BLM

 

 

 

 
Cay

Oo CO “1 OW OU BR WH He

NS NM BR BM BR RO RD ORD ORDO ee ee eH ea a ee a
oO ss DN WO FEF WY NY YF CO OBO wo HD DH ON BRB BY PP SH

 

 

se 3:17-cv-01118-BEN-BLM Document 291 Filed 05/22/19 PagelD.13980 Page 19 of 22

|| Patent. Finally, “Dr. Stevick’s opinions and testimony demonstrated that he did not

improperly import claim limitations based on preferred embodiments” thereby refuting
Defendants’ claims to the contrary. Jd. at 17. Notably, Defendants’ assertions on this
point seem to arise from counsel’s failure to obtain the desired response from Dr. Stevick
at his deposition. Jd. Thus, while Defendants may have identified inconsistencies or
weaknesses with Dr. Stevick’s testimony, these inconsistencies go to the weight, rather
than to the admissibility. Therefore, these situations may be properly addressed through
rigorous cross-examination and through the presentation of competing evidence, rather
than exclusion.

Accordingly, the Court DENIES Defendants’ Daubert Motion as to Dr. Stevick’s
failure to disclose or apply the claim constructions to the infringement.

(e) Plaintiff's damages expert's parroting of the opinions of others and arrival at a form
of royalty (lump sum) that is unsupported by any evidence.

Defendants seek to exclude the opinions of Plaintiffs damages expert Dr. Vigil as
unreliable regarding his opinion that the parties would have negotiated a “license in
which PSD supposedly would have agreed to pay Plaintiff a lump sum royalty of at least
$2.0 million” which is contrary to the comparable licenses he analyzed. (Doc. No. 208 at
14.) Moreover, Defendants contend that Dr. Vigil does not disclose the “actual opinions
of the third parties he relies upon, nor did he apportion value to only the patent-in-suit.”
Id.

Plaintiff contends that Dr. Vigil is expressly permitted to rely on facts obtained
from third parties in support of his reasonable royalty analysis. (Doc. No. 212 at 1.)
Further, that analysis is based on a clear explanation of how Dr. Vigil determined
comparable license agreements and how he apportioned value to the ‘589 Patent. Jd.

“Upon finding for the claimant the court shall award the claimant damages
adequate to compensate for the infringement, but in no event less than a reasonable
royalty for the use made of the invention by the infringer, together with interest and costs

as fixed by the court.” 35 U.S.C. 284. Two typical categories of compensation for

19
3:17-cv-011 18-BEN-BLM

 

 
Cake 3:17-cv-01118-BEN-BLM Document 291 Filed 05/22/19 PagelD.13981 Page 20 of 22

Oo SO SD A BW BP =

Mm NM NHN BR BD RO ND DD BRO ei i ei a ea ee
on DB HH FW NHN KH SBS OBO OHO HH A BP WY BF Oo

 

 

infringement are.the patentee’s lost profits and the “reasonable royalty he would have
received through the patentee’s lost profits.

The Court has considered the parties’ arguments and determined that Defendants’
Motion to exclude opinions and testimony of Plaintiff's damages expert Dr. Vigil must be
denied on the arguments presented. Defendants’ challenges to the admissibility of Dr.
Vigil’s testimony are not properly based on his qualifications or analysis, though they
purport to be; rather, Defendants’ challenges are more appropriately viewed as attacks on
the expert’s conclusions themselves as opposed to the conclusions of its own expert.
These issues go to the weight due to Dr. Vigil’s testimony and, as such are properly
resolved by the jury. See, e.g., Balt. & Ohio R.R. Co. v. Deneen, 167 F.2d 799, 801 (4th
Cir. 1948) (The “power to resolve any conflicts ... between the [parties’] evidence ... [is]
peculiarly in the province of the jury.”).

Accordingly, the Court DENIES Defendant’s Daubert Motion as to the exclusion
of opinions and testimony of Plaintiff's damages expert Dr. Vigil.

(f) Plaintiff's inequitable conduct expert’s speculation about the content of
communications that have been withheld as privileged.

Defendants object to the testimony of Mr. Godici on the issue of “inequitable
conduct” claiming it is irrelevant and unreliable. In this case, Defendants contend that
Mr. Godici’s opinions regarding the investigation into the intentionality of the delay of
the maintenance fee payment lack any factual basis and must be excluded. (Doc. No. 208
at 23.) Specifically, since the Plaintiff did not disclose this essential information in
discovery, Mr. Godici’s opinion is untestable and should be excluded from the trial in this
case. Cf, Fox v. California Sierra Financial Services, 120 F.R.D. 520, 530 (N.D. Cal.
1988) (“If the holder intends to consent to waiver of the attorney-client privilege at trial,
such intention must be disclosed during the discovery stage and any information as to
which the privilege will be waived must be made available to the opposing party through

discovery so as not to afford the one party an unfair advantage at trial.”). /d. at 24.

20
3:17-ev-01118-BEN-BLM

 

 
bo bo rh bo ht Bo Nm BS i] — ce — —_ — ce —_ — — ce
oo SN DH w FP WY KF CFS ODO OH DH nH BR BY YN KF OC

oO oa 4 DH A BP WH PO e&

 

 

Cake 3:17-cv-01118-BEN-BLM Document 291 Filed 05/22/19 PagelD.13982 Page 21 of 22

Plaintiff contends that Nicholas Godici’s rebuttal opinion that the evidence does
not support inequitable conduct is properly based on the sworn statements of Erikson
Squier and J, Rick Tache. (Doc. No. 212 at 2.} Any challenge to Mr. Godici’s opinions
is the proper subject of examination at trial, not exclusion. Jd.

Here, despite the Plaintiff's attempt to paint it as such, this is not testimony about
merely rebutting the Defense expert’s conclusion as to whether Plaintiff and its counsel
engaged in inequitable conduct before the PTO. Rather, Defendants are correct that the
majority of Mr. Godici’s opinion constitutes “an improper attempt to offer an opinion
from a legal expert about inequitable conduct, intent, and what the examiner would have
done had circumstances been different. (See Doc. No. 208 at 22-24.) Indeed, during his
deposition, Mr. Godici testified that he does not know the substance of the “details and
instruction” of Mr. Tache’s and Mr. Squier’s privileged communications. (Doc. No. 208
at 23.) Moreover, he concludes that he is “not aware of anything in the record indicating
that Mr. Squier [1.e., the attorney who committed the inequitable conduct] failed to
conduct a reasonable inquiry under proper PTO procedures or that his execution of the
certified statement of unintentional delay in the reinstatement petition was in any way
inaccurate or improper.” Jd. at 22. This testimony is infused, to too great a degree, with
what sounds like legal opinion, or with speculation as to what may have been in another’s
mind. Such evidence is either unhelpful to the fact-finder or is that which the expert is
not qualified to give. In line with the consistent practice of this Court, the Court will not
permit Mr. Godici to offer such testimony here.

Accordingly, the Court GRANTS Defendants’ Daubert Motion regarding
inequitable conduct.

CONCLUSION

In summary, the Court rules as follows:

1. The Court DENIES Plaintiff's Motion in Limine No. 1 (Doc. No. 193);

2. The Court GRANTS Plaintiffs Motion in Limine No. 2 (Doc. No. 194);

3. The Court DENIES Plaintiffs Motion in Limine No. 3 (Doc. No. 195);

21
3:17-cv-01118-BEN-BLM

 

 
b

Oo FH TWD HH BP W KH

wm BM WB BRB BR NRO BD ORD ORO mm ei ea ae ee
on DH MH FP WD NY KK CO CO FH KH UA BW HY +»

 

 

Cae 3:17-cv-01118-BEN-BLM Document 291 Filed 05/22/19 PagelD.13983 Page 22 of 22

4. The Court GRANTS Plaintiff's Motion in Limine No. 4 (Doc. No. 196); and
5. Defendants’ Daubert Motion/Motion in Limine (Doc. No. 208) is:

(a) DENIED as to Plaintiffs failure to present proper evidence of a causal
nexus to support their claim for injunctive relief;

(b) DENIED as to Plaintiff's experts’ belated and undisclosed opinions on
PSD’s ability to design around the ‘589 Patent;

(c) DENIED as to Plaintiff's technical expert’s failure to properly analyze or
disclose the basis for his opinions regarding infringement under Section 271 (f);

(d) DENIED as to Plaintiff's technical expert’s failure to properly disclose or
apply the claim constructions upon which his infringement and validity
opinions are based;

(ec) DENIED as to Plaintiff's expert’s parroting of the opinions of others and
arrival at a form of royalty (lump sum) that is unsupported by any evidence,
and;

(f) GRANTED as to Plaintiff's inequitable conduct expert’s speculation about
the content of communications that have been withheld as privileged.

IT IS SO ORDERED.

DATED: May Lyi WNNlif
BENITEZ

 

HONROGER T.
United States Distrigf Judge

22
3:17-cv-01118-BEN-BLM

 

 
